Citation Nr: 0738964	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  05-20 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for pneumonia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from October 1940 to August 
1945. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (the RO).

Procedural history

In the August 2003 rating decision, the RO denied service 
connection for residuals of pneumonia.  The veteran perfected 
an appeal as to that determination.

In October 2006, the veteran presented oral testimony at a 
hearing held at the RO before the undersigned Veterans Law 
Judge (VLJ).  A transcript of that hearing has been 
associated with the veteran's VA claims folder.

In December 2006, the undersigned VLJ granted the veteran's 
motion to advance this appeal on its docket due to his 
advanced age.  See 38 C.F.R. § 20.900(c) (2007).

In January 2007, the Board remanded the issue of service 
connection for pneumonia to the Veterans' Benefits 
Administration (VBA) for further evidentiary development.  
After the requested development was accomplished, VBA issued 
a supplemental statement of the case (SSOC) in July 2007 
which continued the previous denial of service connection for 
pneumonia.  That issue is again before the Board.  

Issues no longer on appeal

In its January 2007 decision, the Board denied the reopening 
of claims of entitlement to service connection for a left 
varicocele, arthritis of the multiple joints, and duodenal 
ulcer disease, and denied service connection for a back 
disability (other than arthritis) and hypertension.  Those 
issues have therefore been resolved.  See 38 C.F.R. § 20.1100 
(2007).

FINDING OF FACT

The competent medical evidence of record does not support a 
finding that the veteran currently has or has had a 
disability manifested by chronic pneumonia or residuals 
thereof.


CONCLUSION OF LAW

Chronic pneumonia was not incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for pneumonia.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

In January 2007, the Board remanded this claim for the VA 
Appeals Management Center (AMC) to schedule the veteran for a 
VA examination.  If a chronic respiratory disorder was 
diagnosed, the VA examiner was to render a medical nexus 
opinion.  In March 2007, the veteran underwent a VA 
examination.  See the January 2007 remand, page 38.  The AMC 
was then to readjudicate the claim.  The case was 
readjudicated in the July 2007 SSOC.

As was noted by the veteran's representative in a November 
2007  post-remand brief, the March 2007 VA examiner did not 
render a medical opinion.  However, pursuant to the 
instructions contained in the Board's January2007 remand, 
because the VA examiner did not diagnose chronic pneumonia or 
residuals thereof, a nexus opinion was not required.  Indeed, 
in the absence of a current disability a nexus opinion would 
be an impossibility.  Therefore, the examiner did not have to 
render a medical opinion.  

The January 2007 Board remand directed the examiner to make a 
"review of all pertinent records."  See the January 2007 
Board remand, page 38.  The veteran's representative in the 
November 2007  post-remand brief also Green v. Derwinski, 
1 Vet. App. 121 (1991); Roberts v. Derwinski, 2 Vet. App. 387 
(1992); Akles v. Derwinski, 1 Vet. App. 118 (1991); and 
38 C.F.R. §§ 4.1 and 4.70 for the proposition that the March 
2007 VA examination is inadequate because the VA examiner 
allegedly did not review the claims file.  Thus, the 
representative intimated that VBA failed to comply with the 
directives of the Board remand.  
However, the file indicates that the veteran's claims folder 
was sent to the examiner.  The VA examiner did not indicate 
that the veteran's claims file was unavailable for review.  
Moreover, the examiner reported the veteran's pertinent 
medical history.  Thus, there is no indication that the 
examiner did not review the pertinent medical records.  

Accordingly, the Board finds that the AMC has complied with 
the directives of the Board remand.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) [where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (the VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

It is the Board's responsibility to evaluate the entire 
record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in letters sent in August 
2004, March 2006, and January 2007, which were specifically 
intended to address the requirements of the VCAA.  In the 
August 2004 and January 2007 VCAA letters, the RO advised the 
veteran of what the evidence must show to establish service 
connection in general.  Accordingly, the veteran was informed 
of the information and any medical or lay evidence not 
previously provided to VA that is necessary to substantiate 
the claim.

As for the evidence to be provided by the veteran, in the 
August 2004 VCAA letter the RO asked the veteran to identify 
and send relevant medical evidence.  The veteran was informed 
that VA would provide a medical examination if VA decides it 
is necessary to make a decision on his claim.

In the August 2004 and January 2007 VCAA letters, the veteran 
was advised that VA was responsible for getting relevant 
records from any Federal agency, to include records from the 
military, VA medical centers (including private facilities 
where VA authorized treatment), and the Social Security 
Administration.  The veteran was also informed that VA make 
reasonable efforts on his behalf to get relevant records not 
held by a Federal agency, including records from state and 
local governments, private doctors and hospitals, and current 
or former employers.

In the August 2004 VCAA letter, the RO specifically told the 
veteran to send any evidence in his possession that pertains 
to his claim.  This request was open ended.  The August 2004 
VCAA letter thus complied with the "give us everything 
you've got" requirement of 38 C.F.R. § 3.159(b)(1) because 
the letter informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by VA.

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claim for service connection for pneumonia was 
adjudicated in August 2003, prior to the August 2004 VCAA 
letter, the first VCAA letter addressing that claim.  
However, following the issuance of the VCAA letters, the 
veteran was allowed the opportunity to present evidence and 
argument in response.  Specifically, the claim was 
readjudicated in the May 2005 statement of the case (SOC) and 
the May and July 2007 SSOC's.  Therefore, the essential 
fairness of the adjudication was not affected.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The veteran and 
his representative have pointed to no prejudice or due 
process concerns arising out of the timing of the VCAA 
notice.  The Board accordingly finds that there is no 
prejudice to the veteran in the timing of the VCAA notice 
which was given with regard to the four elements of 38 
U.S.C.A. § 5103 as to this claim.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
The service connection claim was denied based on elements (2) 
and (3), current existence of a disability and relationship 
of such disability to the veteran's service.  As explained 
above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to those two 
crucial elements.  Moreover, the RO specifically addressed 
elements (4) and (5) in the March 2006 and January 2007 
letters.

As for the timing of the VCAA notice as the fourth and fifth 
elements, the RO sent letters to the veteran in March 2006 
and January 2007.  He was afforded an opportunity to respond 
before the SSOC's were issued in May and July 2007.  
Therefore, the essential fairness of the adjudication was not 
affected.  See Sanders, supra.  The veteran and his 
representative have pointed to no prejudice or due process 
concerns arising out of the timing of the VCAA notice.  
The Board accordingly finds that there is no prejudice to the 
veteran in the timing of the VCAA notice as to five elements 
in Dingess/Hartman.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].    

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  As has been discussed above, the Board 
remanded this issue in January 2007 and additional evidence 
was subsequently obtained. 

The evidence of record includes service medical records, VA 
and private treatment records, and a report of a March 2007 
VA examination, which will be described below.

As noted in the Stegall discussion above, the March 2007 VA 
examiner did not render a medical opinion as to the etiology 
of any current pneumonia or residuals thereof found on 
examination.  The veteran's representative in the November 
2007 brief cited Smith v. Brown, 5 Vet. App 335 (1993) to 
argue that VA neglected its duty to assist in not obtaining a 
medical opinion.  The Board notes, however, that in Smith 
there was evidence of a current disability.  In this case the 
competent medical evidence of record does not support a 
finding that the veteran currently has or has had a 
disability manifested by chronic pneumonia or residuals 
thereof.  Therefore, a nexus opinion is not necessary to 
reach a decision on this claim.  See 38 C.F.R. § 3.159(c)(4) 
(2007); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
issue has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2007).  The veteran has retained the services of a 
representative, who has provided argument on his behalf.  The 
veteran testified at a hearing held in October 2006 at the RO 
before the undersigned VLJ.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from a disease or injury incurred in or aggravated 
by active duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection presupposes a current diagnosis of the 
claimed disability. 
See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992).  A 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  See Chelte v. Brown, 10 Vet. App. 268 (1997).

Analysis

In analyzing the veteran's claim, the Board will employ a 
Hickson analysis.

With respect to element (1), current disability, a February 
2007 VA treatment record shows that the veteran had been 
hospitalized three times for pneumonia.  Similarly, the 
report of the March 2007 VA examination shows that the 
examiner noted the veteran's history of being hospitalized 
three times in the past three years for pneumonia.  The VA 
examiner further indicated that the veteran had recently had 
several bouts of recurrent pneumonia.

The question which must be answered by the Board is whether 
these bouts of pneumonia constitute a chronic disease entity 
for which service connection may be granted, or rather are 
isolated, unrelated episodes.  This is a medical question 
which the Board cannot answer itself.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions].

VA medical records show that in November 2004 the veteran had 
pneumonia which was resolving itself but that a six-month 
follow-up evaluation was necessary to conclude whether the 
pneumonia was acute.  May 2005 VA treatment records reflect 
that the pneumonia had been resolved.  In January 2007, the 
veteran had private chest X-rays taken because of an 
indication of pneumonia, but no definite evidence for 
pneumonia was found.  The March 2003 VA examiner did not 
diagnose current or chronic pneumonia or residuals thereof 
and found that the veteran had a history of preserved 
pulmonary function. None of the other medical evidence of 
record indicates that a chronic pulmonary or respiratory 
disability exists.    

The veteran's complaints of dyspnea on exertion are not 
evidence of a current disability manifested by chronic 
pneumonia or residuals thereof.  See Sanchez-Benitez, 13 Vet. 
App. at 285 [a symptom alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted].

In short, the medical evidence of record, although indicating 
that episodes of pneumonia occur with some frequency and 
resolve, does not show that the veteran's bouts of pneumonia 
are part and parcel of a chronic disability.  Put another 
way, the competent medical evidence of record indicates that 
the episodes of pneumonia are isolated and acute in nature. 

The veteran has had ample opportunity to submit competent 
medical evidence of chronic pneumonia or residuals thereof, 
and he has failed to do so.  See 38 U.S.C.A. § 5107(a) [it is 
a claimant's responsibility to support a claim of entitlement 
to VA benefits].  

To the extent that the veteran and his representative are 
asserting that the veteran in fact has or ever had chronic 
pneumonia or residuals thereof, it is now well established 
that lay persons without medical training, such as the 
veteran and his representative, are not competent to comment 
on medical matters such as diagnosis of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Any such statements 
offered in support of the veteran's claim do not constitute 
competent medical evidence and cannot be accepted by the 
Board.  See also Cromley v. Brown, 7 Vet. App. 376, 379 
(1995).

As was discussed in the law and regulations section above, it 
is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection cannot be granted if the claimed disability does 
not exist].

For reasons stated above, Hickson element (1) has not been 
met, and the veteran's claim for service connection for 
pneumonia fails on that basis alone.

For the sake of completeness, the Board will address the 
remaining Hickson elements, medical nexus.  See Luallen v. 
Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 
8 Vet. App. 91, 92 (1995) [the Board has the fundamental 
authority to decide a claim in the alternative].

Turning to Hickson element (2), in-service injury or disease, 
the Board notes that the veteran was hospitalized in January 
1941 for bronchitis.  There is no indication that pneumonia 
or any chronic respiratory or pulmonary condition existed 
during service.  Hickson element (2) is not satisfied.

As for Hickson element (3), no competent medical nexus 
opinion exists.  It is clear that in the absence of a current 
diagnosis of chronic pneumonia or residuals thereof, a 
medical nexus opinion would be an impossibility.  Indeed, no 
such competent medical nexus opinion appears in the record.  
Hickson element (3) is not met, and the veteran's claim fails 
on that basis also.

In summary, in the absence of Hickson elements (1) and (3), 
the Board concludes that a preponderance of the evidence is 
against the claim of entitlement to service connection for 
pneumonia.  The benefit sought on appeal is accordingly 
denied.




ORDER

Service connection for pneumonia is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


